510 U.S. 42
CAVANAUGH, EXECUTIVE DIRECTOR, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE, AND PARDON SERVICES, et al.v.ROLLER
No. 92-1510.
Supreme Court of United States.
Argued November 8, 1993.
Decided November 30, 1993.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
Certiorari dismissed. Reported below: 984 F. 2d 120.
Carl N. Lundberg argued the cause for petitioners. With him on the briefs were T. Travis Medlock, Attorney General of South Carolina, and Edwin W. Evans, Chief Deputy Attorney General.
W. Gaston Fairey, by appointment of the Court, 509 U. S. 920, argued the cause and filed a brief for respondent.
PER CURIAM.


1
The writ of certiorari is dismissed as improvidently granted.